DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 7/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims , and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire imprint material" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting claim 1 to read “irradiating an entirety of the [[entire]] imprint material”. For the purposes of examination, “the entire imprint material”
Claim 5 recites the limitation "the respective times" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This is being interpreted to mean any time when the first and second image are superimposed. 
Claim 6 recites the limitation "the respective times" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This is being interpreted to mean any time when the first and second image are superimposed. 
Claim 9 recites the limitation "the entire imprint material" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting claim 1 to read “irradiating an entirety of the [[entire]] imprint material”. For the purposes of examination, “the entire imprint material” is interpreted to mean all of the material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iimura (US 2017/0232645) modified by Komine (US 2018/0217493) and Aihara (US 2011/0309548).
Regarding claim 1, Iimura meets the claimed, An imprint apparatus that performs imprint processing to form a pattern of an imprint material on a substrate using a mold, (Iimura [0018] teaches an imprint apparatus that forms a pattern by bringing a mold into contact with imprint material on a substrate) comprising: a processing unit configured to, (Iimura [0026] teaches a controller/processor) before the imprint material is cured by irradiating the entire imprint material with light in a state in which the imprint material and a pattern region of the mold are in contact with each other, (Iimura [0031] and [0035] teach irradiating the imprint material by region and repeating the process for all the regions until complete, by irradiating with the UV to cure the material, it is inherent that the viscosity increases) perform processing of locally irradiating the imprint material on the substrate with light in accordance with an irradiation condition to locally increase a viscosity of the imprint material; (Iimura [0031] and [0035] teach irradiating the imprint material by region and repeating the process for all the regions until complete, by irradiating with the UV to cure the material, it is inherent that the viscosity increases) and a control unit configured to provide a user interface (Iimura [0026] teaches a controller and a user interface.)
Iimura does not meet the claimed, in which a first image including information included in the irradiation condition and indicating an irradiation region to be irradiated with light in a region on the substrate and a second image indicating at least one of a supply position to which the imprint material is to be supplied on the substrate and a shape of the pattern region of the mold.
Analogous in the field of imprint apparatus, Komine meets the claimed, in which a first image including information included in the irradiation condition and indicating an irradiation region to be irradiated with light in a region on the substrate (Komine [0046] describes a processing unit which includes a light distribution control module that controls the distribution of light sources to irradiate particular shot regions and Komine [0061] teaches the light distribution control program can be acquired via a communication interface, anything displayed on a screen is an image) and a second image indicating at least one of a supply position to which the imprint material is to be supplied on the substrate and a shape of the pattern region of the mold (Komine [0060] teaches shot layout information.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 

Iimura modified by Komine does not meet the claimed, first image/second image are superimposed with each other and displayed.
Analogous in the field of imprinting apparatus, Aihara meets the claimed, are superimposed with each other and displayed (Aihara [0058]-[0060] teach that a control unit can superimpose and display various types of information on top of each other.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the imprinting apparatus and first/second image display of Komine with the superimposition as described in Aihara in order to display information to the user and perform shot processing steps more efficiently, see Aihara [0058] and [0061]. 
Regarding claim 2, Komine further meets the claimed, The apparatus according to claim 1, wherein the first image includes information included in the irradiation condition and indicating a light exposure dose in the irradiation region (Komine [0046] describes a processing unit which includes a light distribution control module that controls the distribution of light sources to irradiate particular shot regions.)
Regarding claim 3, Iimura meets the claimed, The apparatus according to claim 1, wherein the first image includes information included in the irradiation condition and indicating a light irradiation time in the irradiation region (Iimura [0026]- [0027] teach that the user inputs irradiation conditions to determine time.)
 The apparatus according to claim 1, wherein the control unit superimposes and displays, in the user interface a third image (Aihara [0059]-[0060] teaches a control unit can superpose and display various information on top of each other). 
Aihara modified by Iimura does not explicitly meet the claimed, including at least one of information indicating a result of the imprint processing and information indicating unevenness of the substrate on the first image and the second image, however, Iimura [0032] teaches results of the imprinting and irradiation can be determined and Aihara [0059]-[0060] teaches displaying information.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the imprinting apparatus and imprinting results of Iimura with the superimposition as described in Aihara in order to display information to the user and perform shot processing steps more efficiently, see Aihara [0058] and [0061].
Regarding claim 8, Iimura meets the claimed, The apparatus according to claim 1, wherein the control unit displays, in the user interface, a setting unit configured to allow a user to set the irradiation condition via the user interface (Iimura [0026] teaches a user interface for a user to input conditions related to illuminance.)
Regarding claim 9, Komine meets the claimed, An information processing apparatus that provides a user interface for setting an irradiation condition (Iimura [0026] teaches a user interface for a user to input conditions related to illuminance) upon performing, in an imprint apparatus that performs imprint processing to form a pattern of an imprint material on a substrate using a mold, (Iimura [0018] teaches an imprint apparatus that forms a pattern by bringing a mold into contact with imprint material on a substrate)before the imprint material is cured by irradiating the entire imprint material with light in a state in which the imprint material and a pattern region of the mold are in contact with each other, (Iimura [0018] teaches the imprint material is cured with light to form the pattern) processing of locally irradiating the imprint material on the substrate with light to locally increase a viscosity of the imprint material, (Iimura [0031] and [0035] teach irradiating the imprint material by region and repeating the process for all the regions until complete, by irradiating with the UV to cure the material, it is inherent that the viscosity increases) comprising a control unit configured to provide the user interface (Iimura [0026] teaches a controller and a user interface) wherein the control unit displays, in the user interface, a setting unit configured to allow a user to set the irradiation condition via the user interface (Iimura [0026]- [0027] teach that the user inputs irradiation conditions to determine time.)
Iimura does not meet the claimed, in which a first image including information included in the irradiation condition and indicating an irradiation region to be irradiated with light in a region on the substrate and a second image indicating at least one of a supply position to which the imprint material displayed.
Analogous in the field of imprint apparatus, Komine meets the claimed, in which a first image including information included in the irradiation condition and indicating an irradiation region to be irradiated with light in a region on the substrate (Komine [0046] describes a processing unit which includes a light distribution control module that controls the distribution of light sources to irradiate particular shot regions and Komine [0061] teaches the light distribution control program can be acquired via a communication interface, anything displayed on a screen is an image) and a second image indicating at least one of a supply position to which the imprint material displayed (Komine [0046] teaches shot layout information.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the processing apparatus of Iimura with the first and second images of Komine to achieve the predictable result of displaying information relating the imprint process to the user, see Komine [0046] or [0060].
Neither Iimura nor Komine meet the claimed, are superimposed with each other.
Analogous in the field of imprinting apparatus, Aihara meets the claimed, are superimposed with each other (Aihara [0058]-[0060] teach that a control unit can superimpose and display various types of information on top of each other.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the imprinting apparatus of Iimura with the superimposition as described in Aihara in order to display information to the user and perform shot processing steps more efficiently, see Aihara [0058] and [0061]. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iimura as modified by Aihara and Komine as applied to claim 1 above, and further in view of Kanev (US 2016/0210028).
 Regarding claim 5, Iimura meets the claimed, The apparatus according to claim 1, wherein the irradiation region changes for each time during performing the processing (Iimura [0035] teaches that after the irradiation of one shot region is completed, the process repeats with remaining shot regions with the polymerization degree (irradiation condition) for the next shot region) and the control unit displays, the first images corresponding to the respective times superimposed on the second image in the user interface other (Aihara [0058]-[0060] teach that a control unit can superimpose and display various types of information on top of each other.)
Modified Iimura does not meet the claimed displaying images as a moving image.
Analogous in the field of, imprint apparatus, Kanev meets the claimed, displaying images as a moving image (Kanev [0018]-[0019] describes moving first and second graphics on a touch display.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Iimura with the moving images of Kanev in order to make the equipment more intuitive, see Kanev [0021].
Regarding claim 6, modified Iimura meets the claimed, The apparatus according to claim 5, wherein the control unit superimposes and displays, in the user interface, the first images s on the second image (Aihara [0058]-[0060] teach that a control unit can superimpose and display various types of information on top of each other.)
Kanev further meets the claimed, the first images corresponding to the respective times on the second image such that the first image corresponding to each time is synchronized with an elapsed time from a start of the processing (Kanev [0019] teaches the images are displayed and moving in real time. Real time is synchronized with an elapsed time.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Iimura with the synchronized images of Kanev to yield the predictable result of viewing graphics in real time, see Kanev [0019].
Regarding claim 7, Iimura does not meet the claimed, The apparatus according to claim 5, wherein the control unit displays, in the user interface, an input unit configured to allow a user to input, via the user interface, a speed to display the first images as a moving image.
Kanev further meets the claimed, The apparatus according to claim 5, wherein the control unit displays, in the user interface, an input unit configured to allow a user to input, via the user interface, a speed to display the first images as a moving image (Kanev [0018]-[0019] says a user can slide their finger to control the speed of the moving graphics.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Iimura with the speed control of Kanev in order to make the apparatus more user-friendly, see Kanev [0021].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744